                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                          )

Charles Newton,                           )

     Petitioner,                          )

                                          )

     v.                                   )    C.A. No. 1:19-cv-00452-MSM-LDA

                                          )

Patricia Coyne-Fague                      )

     Respondent.                          )

                                          )



                                      ORDER

Mary S. McElroy, United States District Judge.

      The matter before the Court is Petitioner’s Objection (ECF No. 8) to the Report

and Recommendation of Magistrate Judge Lincoln D. Almond (ECF No. 6) (the

“R&R”), concerning the Respondent’s Motion to Dismiss (ECF No. 5). The Petitioner

Objects to the R&R claiming that the Magistrate Judge erred in holding that the

Petitioner’s 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus is time barred

pursuant to the applicable statute of limitations contained in 28 U.S.C. § 2244.

      The Court’s review of the R&R is pursuant to 28 U.S.C. § 636(b)(1) and Rule

72(b)(3) of the Federal Rules of Civil Procedure. After reviewing the Petition (ECF

No. 1), the Motion to Dismiss (ECF No. 5), the R&R, the Objection to the R&R (ECF

No. 8), and the Response to the Objection to the R&R (ECF No. 9), the Court agrees
with Magistrate Judge Almond’s recommendation. The Court hereby ACCEPTS the

R&R. The Petitioner’s Objection to the R&R (ECF No. 8) is rejected, the Respondent’s

Motion to Dismiss (ECF No. 5) is GRANTED, and the Petitioner’s Petition for Writ of

Habeas Corpus (ECF No. 1) is DISMISSED WITH PREJUDICE.

IT IS SO ORDERED.



_________________________________
Mary S. McElroy
United States District Judge


4/6/2020
